Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claim 1 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12-14 and 16-19, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, the method claims hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Claim 1 is allowable. The restriction requirement between species, as set forth in the Office action mailed on 4/9/2018 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 6-8, directed to non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 4/9/2018 is hereby withdrawn. 
In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Cindy Dixon on 3/11/2021.
The amendments to the claims that follow are with respect to the claims as submitted after-final on 3/2/2021, which have been entered with the action.
The application has been amended as follows: 
In claim 1:
In line 12, please change “wherein the at least one heating unit comprises” to --wherein the at least one heating unit each comprises--.
Please cancel claims 9-11. 
In claim 12:
Please change “generating, by a heating device of at least one heating unit” to --generating, by a heating device of the at least one heating unit-- in line 8.
Please cancel claims 20-23. 
Please add claim 27, having the text: --The method for providing an internally heated energy generating system of claim 12, wherein the liquid alkali metal comprises one of liquid sodium (Na), liquid lithium (Li), liquid potassium (K), or liquid rubidium (Rb).--.
Please add claim 28, having the text: --The internally heated energy generating system of claim 7, wherein the heating element comprises a transparent conductor material.--.
Please add claim 29, having the text: --The internally heated energy generating system of claim 28, wherein the transparent conductor material comprises one of indium tin oxide or a conductive nanoparticles material in a carrier coating.--.
Please add claim 30, having the text: --The method for providing an internally heated energy generating system of claim 18, wherein the heating element comprises a transparent conductor material.--.
Please add claim 31, having the text: --The method for providing an internally heated energy generating system of claim 30, wherein the transparent conductor material comprises one of indium tin oxide or a conductor nanoparticles material in a carrier coating.--.
Please add claim 32, having the text: --The internally heated generating system of claim 24, wherein the at least one heating unit further comprises a heating element that generates heat, wherein the heating element is attached to an outside of the light-transparent reservoir, plated to the outside of the light-transparent reservoir, mounted to the outside of the light-transparent reservoir, attached to an inside of the light transparent reservoir, plated to the inside of the inside of the light-transparent reservoir, or mounted to the inside of the light-transparent reservoir, and wherein the heating element is able to heat the liquid.--.
Please add claim 33, having the text: --The internally heated energy generating system of claim 32, wherein the heating element comprises a transparent conductor material.--. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not teach an internally heated energy generating system as recited in the claims, especially the limitation that at least one heating unit comprises a fin that is submerged in and is capable of heating a liquid alkali metal. For instance, a skilled artisan would understand that the liquid of US Patent 4,172,740, relied upon in the rejections of the 11/2/2020 office action, must be transparent for that device to function.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC R SMITH whose telephone number is (571)270-7186.  The examiner can normally be reached on M-F, 8:30am-5:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571) 272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC R. SMITH
Primary Examiner
Art Unit 1726



/ERIC R SMITH/Primary Examiner, Art Unit 1726